Roe, C.J. This matter coming to be heard on the motion of the Respondent for summary judgment in favor of the Respondent and against the Claimant and the objection thereto filed by the Claimant, due notice having been given and the Court being fully advised; Finds that the Claimant, Commonwealth Edison, is before the Court seeking payment of gross charges for electricity which were billed to a State agency but not paid. This Court has previously determined that such gross charges are actually a penalty assessed against the State agency. As such, they are not recoverable from the State because it is not liable for the payment of interest or penalties, in the absence of a statute subjecting it to such liability. Illinois Power Co. v. State (1975), 30 Ill. Ct. Cl. 506. It is hereby ordered that the motion of the Respondent be, and the same is, hereby granted and the claim is hereby denied.